EXHIBIT 10.1

AGREEMENT

This Agreement is effective this 1st day of July 2010, between Jacobs
Engineering Group Inc. (“Jacobs”) and Noel G. Watson (“Mr. Watson”).

WHEREAS, the Board of Directors of Jacobs has accepted the offer by Mr. Watson
to end his employment with Jacobs effective July 1, 2010.

WHEREAS, Mr. Watson will continue to play an active role with Jacobs as its
Chairman of the Board and as a consultant on special projects and client
relationships.

NOW, THEREFORE, in consideration of the valuable promises and the agreements
contained herein, it is agreed as follows:

Member of the Board of Directors. Mr. Watson will continue as a non-employee
Director of Jacobs, in Class I. Nothing in this Agreement is intended to affect
any compensation that Mr. Watson is eligible to receive as a non-employee
Director or to waive any rights, duties and obligations that Mr. Watson may have
as a Director of Jacobs. Mr. Watson’s Officer and Director Indemnification
Agreement dated February 11, 2003, a copy of which is attached hereto as Exhibit
C, remains in full force and effect for all of his activities.

Last Date of Employment. Mr. Watson’s last date of employment is June 30, 2010.
Effective July 1, 2010, Mr. Watson resigns as an officer of Jacobs and as an
officer and director of any of Jacobs’ affiliated and subsidiary companies.

Payment of Amounts Owed. Jacobs agrees to pay Mr. Watson all remuneration owed
to him as a result of his employment with Jacobs through June 30, 2010. Any
outstanding expense reports and account balances for expenses incurred by
Mr. Watson in the course of his employment with Jacobs through his last date of
employment will be paid to him in accordance with normal approval and payment
procedures.

Incentive Bonus Plan. Mr. Watson is currently a participant in the Incentive
Bonus Plan for Officers and Key Managers (Incentive Bonus Plan) and therefore
will not be eligible to receive a bonus award for FY2010 or thereafter. However,
Mr. Watson shall be paid a bonus amount of Eight Hundred Twenty-two Thousand and
Eighty-two Dollars ($822,082.00), less statutorily-required deductions and
withholdings, pursuant to a bona fide retirement under the Incentive Bonus Plan,
within fifteen (15) calendar days after his last date of employment.

Additional Compensation. Mr. Watson will receive supplementary cash compensation
for FY2010 attributable to his service as an employee during the year. The
amount of supplementary cash compensation is dependent on the financial
performance of Jacobs for FY2010 and will be determined at the discretion of the
Human Resource and Compensation Committee of the Board of Directors in the fall
of 2010. If a discretionary payment is approved it will be paid no later than
December 15, 2010.

 

1



--------------------------------------------------------------------------------

Consulting Agreement. In further consideration of the promises provided herein,
Mr. Watson and Jacobs concurrently agree to enter into the Consulting Agreement
attached hereto as Exhibit “A” upon his retirement.

Acknowledgment of Full Payment. Mr. Watson acknowledges that the payments and
arrangements described herein shall constitute full and complete satisfaction of
any and all amounts properly due and owing to Mr. Watson as a result of his
employment with Jacobs.

Stock Options. In accordance with the terms and conditions of Mr. Watson’s
Nonqualified Stock Option Agreements, Mr. Watson’s change in employment status
will be treated as a retirement and any vested options that he may have will
remain exercisable for the life of the option term.

Other Employee Benefits. Nothing herein shall deprive Mr. Watson of any vested
benefits that Mr. Watson has in the Jacobs’ Section 401(k) or other employee
benefit plan.

Right to Elect Continued Coverage. Upon Mr. Watson’s termination of employment,
he may elect to continue health insurance coverage for himself and his spouse
(medical, dental, vision, employee assistance program, and healthcare flexible
spending account) as permitted under COBRA.

Non-Disclosure of Trade Secrets, Confidential and Proprietary Information.
Mr. Watson executed a confidential information and invention agreement dated
6 December, 1965 (the “1965 Agreement”), a copy of which is attached hereto as
Exhibit B, in which he made certain specifically enforceable promises.
Mr. Watson’s obligations under the 1965 Agreement continue and may be enforced
by Jacobs.

Mr. Watson’s position at Jacobs placed him in the possession of highly sensitive
and extremely proprietary information of Jacobs. Under the 1965 Agreement,
Mr. Watson must hold in confidence, and may not disclose, any proprietary or
confidential information disclosed to him by Jacobs or by its customers or
prospective customers or any subsidiary, parent or affiliate of Jacobs.
Furthermore, Mr. Watson may utilize such information only as authorized by
Jacobs. Thus, Mr. Watson may not use or disclose any of this information during
any new employment.

 

2



--------------------------------------------------------------------------------

The confidential proprietary information and trade secrets covered by the 1965
Agreement include, but are not limited to, the following:

 

  (i) All business development and client information within the exclusive
control of Jacobs;

 

  (ii) Strategic business plans and marketing initiatives of Jacobs which are
not general public knowledge; and

 

  (iii) Any other confidential or proprietary information received by Mr. Watson
during his employment.

Entire Agreement; Choice of Law. This Agreement, which incorporates by reference
the Consulting Agreement to be entered into between Mr. Watson and Jacobs,
constitutes the entire agreement between the parties pertaining to the subject
matter contained in it and supersedes all prior and contemporaneous agreements,
representations, and understandings of the parties. No provision of this
Agreement may be modified, waived or discharged unless such modification, waiver
or discharge is agreed to in writing signed by Mr. Watson and an executive
officer of Jacobs. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (without
giving effect to its conflicts of laws, rules or principles) and no failure or
delay in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder.

Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

Release of Claims. In further consideration of the foregoing, Mr. Watson hereby
releases and discharges Jacobs, its affiliated and subsidiary companies, and its
and their respective present and former agents, officers, directors, employees,
successors and assigns (hereinafter collectively “Releasees”) from any and all
matters, claims, demands, causes of action, debts, liabilities, controversies,
judgments and suits of every kind and nature whatsoever, foreseen or unforeseen,
known or unknown, whether in law or in equity, which Mr. Watson has or may have
against the Releasees. This release includes, without limitation, all claims and
causes of action, known or unknown by Mr. Watson, arising out of or in any way
connected with his employment relationship with Jacobs. This release includes,
without limitation, claims arising under federal, state or local laws
prohibiting employment discrimination and/or claims arising out of any legal
restrictions upon Jacobs’ right to terminate Mr. Watson’s employment. Mr. Watson
expressly understands that among the various rights and claims being waived by
him in this Agreement are those arising under the Age Discrimination in
Employment Act, (29 U.S.C. § 621, et seq.), as amended. Mr. Watson further
warrants that he has not filed any claims against the Releasees

 

3



--------------------------------------------------------------------------------

  15. Waiver. Section 1542 of the Civil Code of the State of California
provides, generally, that a release does not extend to unknown claims.
Specifically, Section 1542 of the Civil Code of the State of California states
as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

For the purposes of implementing a full and complete release and discharge of
Releasees, Mr. Watson expressly waives and relinquishes all rights and benefits
afforded by Section 1542 of the Civil Code of the State of California and
acknowledges that this Agreement is intended to include and discharge all claims
which he does not know or suspect to exist at the time of execution of this
Agreement related to his employment with Jacobs.

 

  16. Consideration Period. Mr. Watson acknowledges that under the Age
Discrimination in Employment Act, Mr. Watson has twenty-one (21) days within
which to consider this Agreement before executing it. If, however, Mr. Watson
executes this Agreement before the expiration of the 21-day consideration
period, he acknowledges that he has knowingly and voluntarily waived the
consideration period and further acknowledges that he has taken sufficient time
to consider this Agreement before executing it.

 

  17. Release Revocation Period. The Release and Waiver under Paragraphs 14 and
15 above shall not become binding until seven (7) calendar days after the date
of the last signature. During this 7-day period, Mr. Watson may revoke his
agreement to Paragraphs 14 and 15. Such revocation must be in writing, directed
to Patricia H. Summers, Senior Vice President, Global Human Resources, Jacobs
Engineering Group Inc., 1111 South Arroyo Parkway, Pasadena, California, 91105,
and received by Jacobs within said 7-day period. Should Mr. Watson revoke his
agreement to Paragraphs 14 and 15, then he will not be entitled to the
Additional Compensation payment under Paragraph 5. Notwithstanding such
revocation the remainder of this Agreement remains in full force and effect.
Upon expiration of the 7-day period, Mr. Watson acknowledges that Paragraphs 14
and 15 of this Agreement become final and binding.

 

  18. Individual Agreement. This Agreement has been individually negotiated and
is not part of a group exit incentive or other termination program.

 

  19. Non-Disparagement. Mr. Watson agrees that he will not in any way disparage
Jacobs, including current or former officers, directors, agents and/or employees
of Jacobs, nor make or solicit any comments, statements or the like to the media
or to others, that may be considered to be derogatory or detrimental to the good
name or business reputation of Jacobs.

 

4



--------------------------------------------------------------------------------

  20. Sensitive Information. Mr. Watson recognizes that as an officer of Jacobs
he has occupied a position of trust with respect to business information of a
highly sensitive and confidential nature, including but not limited to, names
and duties of key personnel, business and growth/expansion plans, marketing and
business development initiatives and prospects, financial results and forecasts,
bidding information, cost and charging rates and their make up and structure,
customer lists, and profit and operating margins (“Sensitive Information”).

Mr. Watson agrees that for a period of two (2) years immediately following his
last day as a Director of Jacobs, that he will not either directly or
indirectly:

 

  (a) Disclose any Sensitive Information to any person, firm or corporation
(Sensitive Information does not include information that is generally available
in the public domain, other than as a result of any action by Mr. Watson;
provided, however, Sensitive Information shall not be deemed to be in the public
domain merely because individual features of it are in the public domain unless
the combination itself and the principle of operation are also in the public
domain.);

 

  (b) Make known to any person, firm or corporation the names or addresses of
any of the customers of Jacobs or Jacobs’ affiliated companies or any other
information pertaining to them that such recipient would be able to use in
competition with Jacobs or Jacobs’ affiliated companies; or

 

  (c) Call on, solicit or take away, or attempt to call on, solicit or take away
any of the customers of Jacobs or Jacobs’ affiliated and subsidiary companies on
whom Mr. Watson called or with whom he became acquainted during his employment
either on behalf of herself or for any other person, firm or corporation with
the intent to be in competition with Jacobs or Jacobs’ affiliated companies; or

 

  (d) Directly or indirectly, for himself or on behalf of any third party,
solicit, induce, recruit, or cause another person in the employ of Jacobs to
terminate his or her employment for the purpose of joining, associating or
becoming employed with any business or activity which is in competition with any
business or activity engaged in by Jacobs.

 

  21. Voluntary Agreement. Mr. Watson understands that this Agreement involves
the knowing and voluntary release of known and unknown claims by Mr. Watson
against Jacobs. Mr. Watson understands that he has the right to, and has been
given the opportunity to, consult with an attorney of his choice. Mr. Watson
acknowledges that he has been (and hereby is) advised by Jacobs that he should
consult with an attorney prior to executing this Agreement. Mr. Watson further
acknowledges that he has not been discouraged or dissuaded from consulting with
an attorney by Jacobs.

Executed at Pasadena, California, this 6th day of July 2010.

 

By:   /s/ NOEL G. WATSON   Noel G. Watson

 

5



--------------------------------------------------------------------------------

Executed at Pasadena, California, this 7th day of July 2010

 

Jacobs Engineering Group Inc. By:   /s/ CRAIG L. MARTIN   Craig L. Martin Title:
  President and CEO

 

6



--------------------------------------------------------------------------------

EXHIBIT “A”

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT is executed and made effective as of the 1st day of
July 2010, between Jacobs Engineering Group Inc. (hereinafter referred to as
“Jacobs”), and Noel G. Watson (hereinafter referred to as “Mr. Watson”).

WHEREAS, Mr. Watson is engaged in providing consulting services in the areas of
special projects and client relationships; and

WHEREAS, Jacobs desires to have the services of Mr. Watson made available to it
on the terms and conditions hereinafter set forth;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged by each party, the
parties hereto agree as follows:

 

  1. Consulting Services. During the period of this Consulting Agreement,
Mr. Watson agrees to perform services in a consulting capacity on a general
basis and on the particular individual projects assigned and accepted in
accordance with the provisions hereof. Mr. Watson agrees to provide such
services on an as requested basis. Jacobs agrees to furnish Mr. Watson the use
of office facilities, staff support, and supplies during the periods that the
services are being performed. Mr. Watson will also be provided a company
Corporate American Express Card and International Calling Card for his use in
performing his services for Jacobs. He will also continue to be covered by
Jacobs’ Business Travel Accident Policy, and International SOS and Control Risks
programs.

 

  2. Term. These services will be performed between July 1, 2010, and June 30,
2011. This Consulting Agreement may be extended for additional periods by mutual
agreement executed in writing between the parties.

 

7



--------------------------------------------------------------------------------

  3. Service Requests. Any task upon which Jacobs desires the services of
Mr. Watson will be provided to Mr. Watson by the President and CEO of Jacobs or
his designee.

 

  4. Specified Cost. Jacobs shall pay Mr. Watson a quarterly retainer of
Seventy-five Thousand Dollars ($75,000) per quarter through the term of this
Consulting Agreement as set forth in paragraph 2. Mr. Watson shall be reimbursed
at cost for reasonable travel and other usual and customary expenses incurred
with the prior written approval of Jacobs in connection with the performance of
his services.

 

  5 Right to Decline. Mr. Watson shall have the right to decline the acceptance
of any task requested of him by Jacobs in the event that such task may come into
conflict with other activity of Mr. Watson or for any other good and sufficient
reason. In such case, Mr. Watson shall give Jacobs notice in writing that he
declines to accept any task within five (5) working days of receipt of said
request.

 

  6. Progress Reports. Mr. Watson shall submit progress reports to Jacobs at
reasonable intervals as may be specifically requested by Jacobs.

 

  7. Invoices and Payment. Mr. Watson shall be paid his quarterly retainer in
advance starting July 1, 2010, payable within thirty (30) days. Mr. Watson shall
promptly submit invoices for costs and expenses as they are incurred in the
performance of his services. Such invoices shall be due and payable within
thirty (30) days after receipt by Jacobs.

 

  8. Confidential Information. It is recognized that in performing the services
covered by this Consulting Agreement, and as result of Mr. Watson’s former
employment with Jacobs, Mr. Watson may acquire from Jacobs certain proprietary,
sensitive and confidential information. Mr. Watson, therefore, agrees to hold in
confidence any and all such information disclosed to it by Jacobs, except
(i) information which at the time of disclosure by Jacobs to him is in the
public domain; (ii) information which, after its disclosure by Jacobs to him
enters the public domain through no fault of his; (iii) information which he can
show was in his possession at the time of Jacobs’s disclosure to him and which
was not acquired, directly or indirectly, from Jacobs; and (iv) information
which was received by him before or after the time of disclosure hereunder from
a third party who did not require him to hold such information in confidence and
who, to the best of his knowledge and belief did not acquire it, directly or
indirectly, from Jacobs under an obligation to confidence. Notwithstanding
anything in this Consulting Agreement to the contrary, Mr. Watson’s obligations
of confidentiality shall continue to be governed by the Employee Invention and
Confidential Information Agreement previously executed by him, the terms of
which are incorporated herein by reference and shall survive the completion or
cancellation of this Consulting Agreement.

 

8



--------------------------------------------------------------------------------

  9. Proprietary Rights. All materials prepared or developed by Mr. Watson in
the performance and completion of services hereunder shall be and become the
sole and exclusive property of Jacobs, without limitation, when made or prepared
whether or not delivered to Jacobs, or subject to his right of use thereof to
perform the tasks under this Consulting Agreement, and such materials, together
with any materials furnished by Jacobs to him hereunder, shall be delivered to
Jacobs upon request, and in any event upon completion or cancellation of this
Consulting Agreement.

 

  10. Termination. By thirty (30) days’ prior written notice to Jacobs,
Mr. Watson may terminate this Consulting Agreement at any time. Jacobs may
terminate this Consulting Agreement at any time for cause. For the purposes of
this Consulting Agreement, “cause” shall be limited to the following actions of
Mr. Watson:

 

  a. Fraud, conviction of a felony, or any misdemeanor involving moral
turpitude;

 

  b. Material breach of any provision of this Consulting Agreement;

 

  c. Material breach of, or willful failure to abide by, the provisions of
Jacobs’ Business Conduct Policy or the Employee Invention and Confidential
Information Agreement; or

 

  d. His resignation or removal from the Board of Directors of Jacobs.

 

  11. Assignment. Neither party may assign this Consulting Agreement or any part
thereof without the prior consent in writing of the other party, except that it
may be assigned without such consent to a successor of Jacobs, or to a person,
firm, or corporation acquiring all or substantially all of the business and
assets of Jacobs. No assignment of this Consulting Agreement shall relieve the
assignor until this Consulting Agreement shall have been assumed by the
assignee. When duly assigned in accordance with the foregoing, this Assignment
shall be binding upon and shall inure to the benefit of the assignee.

 

9



--------------------------------------------------------------------------------

  12. Subcontracts. Mr. Watson shall not be entitled to subcontract any portion
of any services hereunder without the prior written consent of the Jacobs.

 

  13. Warranty. Mr. Watson warrants that he shall perform such services as shall
be submitted and accepted hereunder in accordance with recognized professional
standards but Mr. Watson shall in no event be held liable for any loss or
damage, consequential or otherwise, however sustained by Jacobs as a consequence
of Jacobs’s application or utilization of the services or of the results of the
services provided hereunder. The foregoing warranty shall constitute the sole
liability of Mr. Watson with respect to the services provided hereunder and
Jacobs hereby releases Mr. Watson from and against any further liability in
connection therewith.

 

  14. Indemnity. Since Mr. Watson is continuing as a non-employee Director of
Jacobs during the term of this Agreement, Jacobs agrees that the terms and
conditions of Mr. Watson’s Officers and Directors Indemnification Agreement
dated February 11, 2003 shall apply to his services under this Agreement.

 

  15. Independent Contractor. Nothing in this Consulting Agreement shall be
deemed to constitute Mr. Watson to be an employee of Jacobs. Mr. Watson shall be
an independent contractor and shall have responsibility for and control over the
details and means of performing his services hereunder and shall be subject to
the directions of Jacobs only with respect to the scope and general results
required.

 

  16. Integration. This Consulting Agreement contains the entire understanding
between the parties with respect to the subject matter hereof, and there are no
understandings or representations not set forth or incorporated by reference
herein. No subsequent modifications of this Consulting Agreement shall be of any
force or effect unless in writing and signed by both parties hereto.

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the day and year first above written.

 

10



--------------------------------------------------------------------------------

JACOBS ENGINEERING GROUP INC.        NOEL G. WATSON By:   

 

      

 

  

Craig L. Martin

President and CEO

               Date:  

 

Date:   

 

      

 

11



--------------------------------------------------------------------------------

EXHIBIT B

AGREEMENT

WHEREAS, Jacobs Engineering Co. hereinafter called “Jacobs” having a place of
business at 837 So. Fair Oaks Avenue, Pasadena, California, is engaged in the
design, engineering and construction of equipment and plants for carrying out
chemical and related processes; and

WHEREAS, certain of the work engaged in by Jacobs is confidential in nature or
may involve the utilization of confidential or secret information imparted to it
by its customers; and

WHEREAS, the nature of the business of Jacobs is such that the compensation paid
to its employees is in part for conceiving, making, or developing inventions,
discoveries, or improvements, or for work done in connection therewith; and

WHEREAS, I am an employee of Jacobs and have or may have access to and knowledge
of confidential or secret information relating to the aforesaid business of
Jacobs or the business of Jacobs’ customers:

NOW, THEREFORE, it is agreed as follows:

In consideration of One Dollar ($1.00) the receipt whereof by me is hereby
acknowledged, in consideration of the foregoing premises, and in consideration
of my employment by Jacobs, during such time as may be mutually agreeable to
Jacobs, and myself, I hereby assign and agree to assign to Jacobs, its
successors and assigns, all my rights to inventions, discoveries or
improvements, which, during the period of my employment by Jacobs or its
successors in business or by its assigns, I have made or conceived or may
hereafter make or conceive, either solely or jointly with others, in the course
of such employment or with the use of Jacobs’ time, material or facilities,
relating to the activities or business of Jacobs; and I further agree, without
charge to Jacobs but at its expense for any out-of-pocket expenditures, to
execute, acknowledge and deliver all such further papers, including applications
for patents, as may be necessary to obtain patents for said invention in any and
all countries and to vest title thereto in Jacobs, its nominees, successors, or
assigns; and I further agree to testify, at the request of Jacobs, in any
proceedings as, for example, without limiting the generality, patent
interference proceedings or patent infringements suits, provided, however, that
should such testimony be required at a time when I am not in the employ of
Jacobs then Jacobs shall reimburse me for any out-of-pocket expenses and for my
time at a reasonable rate per diem in connection therewith; and I further agree
that Jacobs may assign this agreement, either in its entirety or severally from
time to time with respect to said inventions, and may grant to any such assignee
the right to enforce the same with respect to inventions so assigned; and I
further agree to promptly disclose and deliver to the President of Jacobs, or to
such other representatives of Jacobs as Jacobs shall designate, all information
and data at any time in my possession necessary to impart a full understanding
of said inventions, discoveries, or improvements; and I further agree that I
will not, without written approval of Jacobs, use, publish or disclose or
authorize anyone else to use, publish or disclose, during such term employment
or subsequent thereto, any secret or confidential information relating to the
activities of Jacobs, either technical or other, acquired by me in the course of
my employment by Jacobs.

 

12



--------------------------------------------------------------------------------

WITNESS my hand and seal this 6th day of December, 1965.

 

/s/ Noel G. Watson

 

13



--------------------------------------------------------------------------------

EXHIBIT C

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is made this 11th day of February, 2003, between JACOBS
ENGINEERING GROUP INC., a Delaware corporation (the “Company”), and Noel G.
Watson (“Indemnitee”).

R E C I T A L S

A. The Company is aware that competent and experienced persons are increasingly
reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance or indemnification, due to
increased exposure to litigation costs and risks resulting from their service to
such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;

B. The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate, reliable knowledge of
legal risks to which they are exposed or information regarding the proper course
of action to take;

C. Plaintiffs often seek damages in such large amounts, and the costs of
litigation may be so enormous (whether or not the case is meritorious), that the
defense and/or settlement of such litigation is often beyond the personal
resources of officers and directors;

D. The Company believes that it is unfair for its directors and officers to
assume the risk of huge judgments and other expenses which may occur in cases in
which the director or officer received no personal profit and in cases where the
director or officer was not culpable;

E. The Company recognizes that the issues in controversy in litigation against a
director or officer of a corporation such as the Company or a subsidiary of the
Company are often related to the knowledge, motives and intent of such director
or officer, that she or he is usually the only witness with knowledge of the
essential facts and exculpating circumstances regarding such matters, and that
the long period of time which usually elapses before the trial or other
disposition of such litigation often extends beyond the time that the director
or officer can reasonably recall such matters; and may extend beyond the normal
time for retirement for such director or officer with the result that she or he,
after retirement or in the event of his or her death, his or her spouse, heirs,
executors or administrators, may be faced with limited ability and undue
hardship in maintaining an adequate defense, which may discourage such a
director or officer from serving in that position;

F. Based upon their experience as business managers, the Board of Directors of
the Company (the “Board”) has concluded that, to retain and attract talented and
experienced individuals to serve as officers and directors of the Company and to
encourage such individuals to take the business risks necessary for the success
of the Company, it is necessary for the Company to contractually indemnify its
officers and directors and to assume for itself maximum liability for expenses
and damages in connection with claims against such officers and directors in
connection with their service to the Company, and has further concluded that the
failure to provide such contractual indemnification could result in great harm
to the Company and its shareholders;

 

14



--------------------------------------------------------------------------------

G. Section 145 of the General Corporation Law of Delaware, under which the
Company is organized, (“Section 145”) empowers the Company to indemnify its
officers, directors, employees and agents by agreement and to indemnify persons
who serve, at the request of the Company, as the directors, officers, employees
or agents of other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive;

H. The Company, after reasonable investigation, believes that the interests of
its shareholders would best be served by a combination of such liability
insurance coverage as the Company may from time to time obtain and the
indemnification by the Company of the directors and officers of the Company and
its subsidiaries;

I. The Company desires and has requested the Indemnitee to serve or continue to
serve as a director or officer of the Company of one or more of its subsidiaries
free from undue concern for claims for damages arising out of or related to such
services to the Company; and

J. The Indemnitee is willing to serve, or to continue to serve, the Company
and/or such subsidiaries, provided that he or she is furnished the indemnity
provided for herein.

NOW, THEREFORE, in consideration of Indemnitee’s continued service after the
date hereof the parties hereto agree as follows:

1. Certain Definitions.

(a) Change in Control: shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”)), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, of securities of the Company representing 25% or
more of the total voting power represented by the Company’s then outstanding
Voting Securities (as defined below), (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds ( 2/3) of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, (iii) the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 50% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company (in one transaction or a series of
transactions) of 50% or more of the Company’s assets.

 

15



--------------------------------------------------------------------------------

(b) Potential Change in Control: shall be deemed to have occurred if (i) the
Company enters into an agreement or arrangement, the consummation of which will
result in the occurrence of a Change in Control; (ii) any person (including the
Company) publicly announces an intention to take or to consider taking actions
which if consummated would constitute a Change in Control; or (iii) the Board
adopts a resolution to the effect that, for purposes of this Agreement a
Potential Change in Control has occurred.

(f) Reviewing Party: the Company’s Non-Employee Directors (as defined by Rule
16b-3 of the 1934 Act) or any other person or body appointed by the Board who is
not a party to the particular proceeding for which Indemnitee is seeking
indemnification.

(d) Voting Securities: any securities of the Company which vote generally in the
election of directors.

 

  2. Indemnification

(a) Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(other than an action by or in the right of the Company) by reason of the fact
that Indemnitee is or was a director or officer of the Company, or any
subsidiary of the Company, by reason of any action or inaction on the part of
Indemnitee while an officer or director or by reason of the fact that Indemnitee
is or was serving at the request of the Company as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise (an “Affiliate”), against expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with the investigation, defense, settlement or
appeal of such action, suit or proceeding if Indemnitee acted in good faith and
in a manner that Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

 

16



--------------------------------------------------------------------------------

(b) Proceedings by or in the Right of the Company. The Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding by or in the
right of the Company or any subsidiary of the Company to procure a judgment in
its favor by reason of the fact that Indemnitee is or was a director or officer
of the Company, or any subsidiary of the Company, by reason of any action or
inaction on the part of Indemnitee while an officer or director or by reason of
the fact that Indemnitee is or was serving at the request of the Company as a
director, officer, employee or agent another corporation, partnership, joint
venture, trust or other enterprise, against expenses (including attorneys’ fees)
and amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection with the investigation, defense, settlement or appeal of such action,
suit or proceeding if Indemnitee acted in good faith and in a manner that
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and except that no indemnification shall be made in respect of any
claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Company unless and only to the extent that the Court of Chancery
of the State of Delaware or the court in which such action or suit was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such expenses which the Court of Chancery
of the State of Delaware or such other court shall deem proper.

(c) Proceedings involving a Deceased Indemnitee. The Company shall indemnify
Indemnitee if Indemnitee is or was a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Company) by reason
of the fact that Indemnitee is or was a director or officer of the Company, or
any subsidiary of the Company, by reason of any action or inaction on the part
of Indemnitee while a director of officer or by reason of the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, against expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with the investigation, defense, settlement or
appeal of such action, suit or proceeding if Indemnitee acted in good faith and
in a manner that Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, and prior to, during the pendency or after
completion of such suit, action or proceeding Indemnitee is deceased, except
that no indemnification shall be due under the provisions of this subsection to
the extent a court of competent jurisdiction shall have found in such suit,
action or proceeding that Indemnitee defrauded or stole from the Company or an
Affiliate of the Company or converted to his own personal use and benefit
business or properties of the Company or an Affiliate of the Company or was
guilty of gross negligence or willful misconduct of a culpable nature to the
Company or an Affiliate of the Company.

(d) Mandatory Payment of Expenses. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Subsections (a), (b) or (c) of this Section 2 or the
defense of any claim, issue or matter therein, Indemnitee shall be indemnified
against expenses (including attorneys’ fees) actually and reasonably incurred by
Indemnitee in connection therewith.

 

17



--------------------------------------------------------------------------------

3. Assumption of Liability by the Company. If Indemnitee is deceased and is
entitled to indemnification under any provision of this Agreement, the Company
shall indemnify Indemnitee’s estate and his or her spouse, heirs, administrators
and executors against and the Company shall, and does hereby agree, to assume
any and all expenses (including attorneys’ fees), penalties and fines actually
and reasonably incurred by or for Indemnitee or his or her estate, in connection
with the investigation, defense, settlement or appeal of any such action, suit
or proceeding. Further, when requested in writing by the spouse of Indemnitee,
and/or the heirs, executors or administrators of Indemnitee’s estate, the
Company shall provide appropriate evidence of the Company’s agreement set out
herein, to indemnify Indemnitee against, and to itself assume, such costs,
liabilities and expenses.

4. Limitation of Actions and Release of Claims. No legal action shall be brought
and no cause of action shall be asserted by or on behalf of the Company or any
Affiliate of the Company against Indemnitee, his or her spouse, heirs, executors
or administrators after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company or its
Affiliate shall be extinguished and deemed released unless asserted by filing of
a legal action within such two (2) year period.

5. Agreement to Serve. In consideration of the protection afforded by this
Agreement, if Indemnitee is a director of the Company, he or she agrees to serve
at least for the balance of the current term as a director and not to resign
voluntarily during such period without the written consent of a majority of the
Board of Directors. If Indemnitee is an officer of the Company, he or she agrees
to serve in such capacity at least for the balance of the current fiscal year of
the Company and not to resign voluntarily during such period without the written
consent of a majority of the Board of Directors. Following the applicable period
set forth above, Indemnitee agrees to continue to serve in such capacity at the
will of the Company (or under separate agreement, if such agreement exists) so
long as she or he is duly appointed or elected and qualified in accordance with
the applicable provisions of the Bylaws of the Company or any subsidiary of the
Company or until such time as he or she tenders his or her resignation in
writing. Nothing contained in this Agreement is intended to create any right to
continued employment of Indemnitee.

6. Expenses; Indemnification Procedure.

(a) Advancement of Expenses. The Company shall advance all expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any civil or criminal action, suit or proceeding referenced in Section 2(a),
(b) or (c) hereof, including attorneys’ fees and fees of expert witnesses,
professional advisors, (e.g. accountants) and private investigators. Indemnitee
hereby undertakes to repay such amounts advanced only if, and to the extent
that, it shall ultimately be determined by a court in a final adjudication from
which there is no further right of appeal that Indemnitee is not entitled to be
indemnified by the Company as authorized hereby. The advances to be made
hereunder shall be paid by the Company to Indemnitee within twenty (20) days
following delivery of a written request therefor by Indemnitee to the Company.
Notwithstanding the foregoing, any indemnification provided for in Section 2 and
this Section 6 shall be made no later than forty-five (45) days after receipt of
the written request of Indemnitee.

 

18



--------------------------------------------------------------------------------

(b) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to his or her right to be indemnified under this Agreement, give the Company
notice in writing pursuant to Section 22, below, as soon as practicable of any
claim made against Indemnitee for which indemnification will or could be sought
under this Agreement. Notice shall be deemed received on the third business day
after the date postmarked if sent by domestic certified or registered mail,
properly addressed; otherwise notice shall be deemed received when such notice
shall actually be received by the Company. In addition, Indemnitee shall give
the Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee’s power.

(c) Procedure. Any indemnification and advances provided for in Section 2 and
this Section 6 shall be made no later than forty-five (45) days after receipt of
the written request of Indemnitee unless a determination is made by the
Reviewing Party that Indemnitee is not entitled to indemnification pursuant to
the terms of this Agreement. If a claim under this Agreement, under any statute,
or under any provision of the Company’s Certificate of Incorporation or Bylaws
providing for indemnification, is not paid in full by the Company within
forty-five (45) days after a written request for payment thereof has first been
received by the Company, then Indemnitee may, but need not, at any time within
two (2) years thereafter bring an action against the Company to recover the
unpaid amount of the claim, and, subject to Section 20 of this Agreement,
Indemnitee shall also be entitled to be paid for the expenses (including
attorneys’ fees) of bringing such action. It shall be a defense to any such
action (other than an action brought to enforce a claim for expenses incurred in
connection with any action, suit or proceeding in advance of its final
disposition) that Indemnitee has not met the standards of conduct which make it
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed, but the burden of proving such defense shall be on the Company,
and Indemnitee shall be entitled to receive interim payments of expenses
pursuant to Section 6(a) unless and until such defense may be finally
adjudicated by court order or judgment from which no further right of appeal
exists. It is the parties’ intention that, if the Company contests Indemnitee’s
right to indemnification, the question of Indemnitee’s right to indemnification
shall be for the court to decide, and neither the failure of the Reviewing Party
to have made a determination that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct
required by applicable law, nor an actual determination by the Reviewing Party
that Indemnitee has not met such applicable standard of conduct, shall create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.

(d) Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 6(b) hereof, the Company has directors and officers
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

 

19



--------------------------------------------------------------------------------

(e) Selection of Counsel. In the event the Company shall be obligated under
Section 6(a) hereof to pay the expenses of any proceeding against Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee, upon the delivery to Indemnitee
of written notice of its election to do so. After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees of counsel subsequently incurred by Indemnitee with respect to the same
proceeding, provided that (i) Indemnitee shall have the right to employ his or
her counsel in any such proceeding at Indemnitee’s expense; and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense or (C) the Company shall not, in fact, have employed counsel to
assume the defense of such proceeding, then the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company.

7. Establishment of Trust. In the event of a Potential Change in Control, the
Company shall, upon written request by Indemnitee, create a trust for the
benefit of Indemnitee and from time to time upon written request of Indemnitee
shall fund such trust in an amount (the “Trust Fund Amount”) which is the lesser
of (i) the total of all sums sufficient to satisfy the expenses (including
attorneys’ fees) reasonably anticipated at the time of each such request to be
incurred in connection with investigating, preparing for and defending any
proceeding that is indemnifiable under this Agreement, plus any and all
judgments, fines, penalties and settlement amounts relating to the proceeding
from time to time actually paid or claimed, or reasonably anticipated or
proposed to be paid or (ii) Five Million Dollars ($5,000,000). The Trust Fund
Amount shall be determined by the Reviewing Party. The Company shall maintain
funds in the trust account in the Trust Fund Amount, depositing such additional
amounts as may be appropriate as a result of disbursements from the account or
increases which, from time to time, may occur in the Trust Fund Amount. The
terms of the trust shall provide that upon a Change in Control (i) the trust
shall not be revoked or the principal thereof invaded, without the written
consent of the Indemnitee, (ii) the trustee shall advance, within twenty
(20) business days of a request by Indemnitee, expenses to Indemnitee (and
Indemnitee hereby agrees to reimburse the trust under the circumstances under
which the Indemnitee would be required to reimburse the Company under
Section 6(a) of this Agreement), (iii) the trust shall continue to be funded by
the Company in accordance with the finding obligation set forth above, (iv) the
trustee shall promptly pay to Indemnitee all amounts for which Indemnitee shall
be entitled to indemnification pursuant to this Agreement or otherwise, and
(v) all unexpended funds in such trust shall revert to the Company upon a final
determination by the Reviewing Party or a court of competent jurisdiction, as
the case may be, that the Indemnitee has been fully indemnified under the terms
of this Agreement. The trustee shall be chosen by Indemnitee. Nothing in this
Section 7 shall relieve the Company of any of its obligations under this
Agreement. All income earned on the assets held in the trust shall be reported
as income by the Company for federal, state, local and foreign tax purposes.

 

20



--------------------------------------------------------------------------------

8. Additional Indemnification Rights; Nonexclusivity.

(a) Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Company’s Certificate of Incorporation,
the Company’s Bylaws or by statute. In the event of any change, after the date
of this Agreement, in any applicable law, statute, or rule which expands the
right of a Delaware corporation to indemnify a member of its board of directors
or an officer, such changes shall be, ipso facto, within the purview of
Indemnitee’s rights and Company’s obligations under this Agreement. In the event
of any change in any applicable law, statute or rule which narrows the right of
a Delaware corporation to indemnify a member of its board of directors or an
officer, such changes, to the extent not otherwise required by such law, statute
or rule to be applied to this Agreement shall have no effect on this Agreement
or the parties’ rights and obligations hereunder.

(b) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Certificate of Incorporation, its Bylaws, any agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of the
State of Delaware, or otherwise, both as to action in Indemnitee’s official
capacity and as to action in another capacity while holding such office. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity even
though he or she may have ceased to serve in such capacity at the time of any
action, suit or other covered proceeding.

9. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually and reasonably incurred by him
or her in the investigation, defense, appeal or settlement of any civil or
criminal action, suit or proceeding, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such expenses, judgments, fines or penalties to which Indemnitee is entitled.

10. Plea of Nolo Contendere. The termination of any action, suit or proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner that Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

21



--------------------------------------------------------------------------------

11. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, federal law or public policy may override applicable state
law and prohibit the Company from indemnifying its directors and officers under
this Agreement or otherwise. For example, the Company and Indemnitee acknowledge
that the Securities and Exchange Commission has taken the position that
indemnification is not permissible for liabilities arising under certain federal
securities laws, and federal legislation prohibits indemnification for certain
ERISA violations. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the SEC to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify
Indemnitee.

12. Directors and Officers Liability Insurance. The Company shall, from time to
time, make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of the Company with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In all policies of
directors and officers liability insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s directors, if the
Indemnitee is a director, or of the Company’s officers if Indemnitee is not a
director of the Company but is an officer. Notwithstanding the foregoing, the
Company shall have no obligation to obtain or maintain such insurance if the
Company determines in good faith that such insurance is not reasonably
available, if the premium costs for such insurance are disproportionate to the
amount of coverage provided, or if the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit.

13. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 13. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, and
the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.

14. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145 of the Delaware General Corporation Law, but such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Reviewing Party finds it to be appropriate;

 

22



--------------------------------------------------------------------------------

(b) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by the
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such proceedings was
not made in good faith or was frivolous;

(c) Insured Claims. To indemnify Indemnitee for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlements) which have been paid
directly to Indemnitee by an insurance carrier under a policy of directors’ and
officers’ liability insurance maintained by the Company; and

(d) Claims Under Section 16(b). To indemnify Indemnitee for expenses or the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.

15. Settlement. The Company shall have no obligation to indemnify Indemnitee
under this Agreement for any amounts paid in settlement of any action, suit or
proceeding effected without the Company’s prior written consent. The Company
shall not settle any claim in any manner which would impose any fine or any
obligation on Indemnitee without Indemnitee’s written consent. Neither the
Company nor Indemnitee shall unreasonably withhold their consent to any proposed
settlement.

16. Construction of Certain Phrases. For purposes of this Agreement, references
to “other enterprises” shall include employee benefit plans; references to
“fines” shall include any excise taxes assessed on Indemnitee with respect to an
employee benefit plan; and references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan, Indemnitee shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

18. Successors and Assigns. This Agreement shall be (i) binding upon all
successors and assigns of the Company (including any transferee of all or
substantially all of its assets and any successor by merger or otherwise by
operation of law) and (ii) shall be binding on and inure to the benefit of
Indemnitee and Indemnitee’s estate, heirs, legal representatives and assigns.

 

23



--------------------------------------------------------------------------------

19. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

20. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action were not
made in good faith or were frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement or to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be paid all
court costs and expenses, including attorneys’ fees, incurred by Indemnitee in
defense of such action (including with respect to Indemnitee’s counterclaims and
cross-claims made in such action), unless as a part of such action the court
determines that each of Indemnitee’s material defenses to such action were made
in bad faith or were frivolous.

21. Notice. All notice, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee on the date of such receipt, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice.

22. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

23. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

    JACOBS ENGINEERING GROUP INC. ATTEST:      

/s/ William C. Markley

      William C. Markley, III, Secretary           By:  

/s/ Joseph J. Jacobs

      Joseph J. Jacobs     Its:   Chairman of the Board       1111 South Arroyo
Parkway       Pasadena, California 91105 (SEAL)       AGREED TO AND ACCEPTED:  
    INDEMNITEE:      

/s/ Noel G. Watson

      Noel G. Watson       Chief Executive Officer       Jacobs Engineering
Group Inc.       1111 South Arroyo Parkway       Pasadena, CA 91105      

 

25